Citation Nr: 1548395	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an eye disability other than myopia and presbyopia.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied an eye disability.  The Veteran timely appealed that issue.

This case was last before the Board in March 2015, when the Board denied presbyopia and myopia, but remanded an eye disability other than presbyopia and myopia claim for further development.  That development having been completed, the case is again before the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of service connection for a cervical spine, sleep apnea, psychiatric disorder to include anxiety and insomnia, headaches, joint pain, hypothyroidism, low testosterone, and gastrointestinal disorders have been raised by the record in a September 28, 2015 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In the March 2015 remand, the Board instructed that the Veteran be afforded a VA examination and a medical opinion obtained; such was accomplished in August 2015.  The August 2015 examiner diagnosed the Veteran with dry eye syndrome and opined as follows: 

The claimed condition is a binocular eye condition.  Although dry eye syndrome was diagnosed at today's examination, the condition is very mild in both eyes, and is less likely than not connected to any in-service activity.  The claimant also reported an increased reliance on his glasses to see well at a distance and near.  These problems are related only to the refractive conditions of presbyopia and far-sightedness/astigmatism, are not medical in nature, and would not have been caused by any in-service or service-connected activity performed by the claimant.

The Board finds that this opinion is inadequate, as it does not provide a rationale for its conclusions; the opinion notes that it is a mild condition on examination that is not related to military service, but does not explain why it is not related to military service.  Moreover, the examiner did not address the Veteran's lay statements, which include that his dry eye syndrome began during military service towards the end of his tour in Iraq, a noted desert and dry area with a lot of sand and dust.  Accordingly, the Board finds that a remand is necessary in order for a new VA examination to be afforded to the Veteran with an ophthalmologist in order to obtain an adequate examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from July 2015 to the present and associate those documents with the claims file.

2.  Schedule the Veteran for a VA eye examination with an ophthalmologist in order to determine the nature and etiology of any eye disorder other than presbyopia and myopia.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.
After review of the claims file and examination of the Veteran, the examiner should identify all eye disorders other than presbyopia and myopia, including dry eye syndrome.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any eye disorders other than presbyopia and myopia found began in service, were caused by service, or are otherwise related to service.  

The examiner should discuss the Veteran's lay statements regarding that his eye disorder began towards the end of his tour in Iraq, and also address any evidence regarding symptomatology at onset and any continuity of symptomatology since onset and/or since discharge from service.

A complete rationale must be provided for any opinion offered.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for an eye disorder other than presbyopia and myopia.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

